SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

461
CA 16-01382
PRESENT: WHALEN, P.J., SMITH, CENTRA, TROUTMAN, AND SCUDDER, JJ.


CARMEN BRITT AND CARMEN BRITT, AS EXECUTOR OF
THE ESTATE OF LULA BAITY, DECEASED,
PLAINTIFF-APPELLANT,

                      V                                            ORDER

BUFFALO MUNICIPAL HOUSING AUTHORITY, ET AL.,
DEFENDANTS,
NELDA LAWLER, M.D., AND TERESA CHAU, M.D.,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


TIMOTHY R. LOVALLO, BUFFALO, FOR PLAINTIFF-APPELLANT.

GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (MICHAEL J. WILLETT OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered June 7, 2016. The order, among other things,
granted the motion of defendants Teresa Chau, M.D. and Nelda Lawler,
M.D. to dismiss the 2004 action bearing Index No. I2004-9897, against
them with prejudice.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed with costs.




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court